EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an email from Arman Katiraei (Reg# 63098) on April 13 2021.

The application has been amended as follows: 

Listing of Claims: 
1. – 6. 	(Canceled) 
	(Previously Presented) A method comprising:
	receiving a stream from an encoder at a source point-of-presence (“PoP”) of a distributed platform;
	monitoring, at the source PoP, first demand from a first distribution PoP of a plurality of distribution PoPs of the distributed platform, wherein monitoring the first demand comprises determining an initial request from the first distribution PoP for a first segment of the stream and a first number of additional requests from the first distribution PoP for the first segment that arrive prior to the source PoP providing the first segment to the first distribution PoP in response to the initial request for the first segment;
	monitoring, at the source PoP, different second demand from a different second distribution PoP of the plurality of distribution PoPs, wherein monitoring the second demand comprises determining an initial request from the second distribution PoP for a second segment of the stream and a second number of additional requests from the second distribution PoP for the second segment that arrive prior to the source PoP providing the second segment to the second distribution PoP in response to the initial request for the second segment; and

	performing a pull-based distribution of the stream to the first distribution PoP based on the first number of additional requests for the first segment from the first distribution PoP that arrive prior to the source PoP providing the first segment to the first distribution PoP being less than a threshold, and wherein performing the pull-based distribution incurs a first amount of delay based on the source PoP providing a particular stream segment to the first distribution PoP in response to a request for the particular stream segment from the first distribution PoP; and
	performing a push-based distribution of the stream to the second distribution PoP based on the second number of additional requests for the second segment from the second distribution PoP that arrive prior to the source PoP providing the second segment to the second distribution PoP being greater than the first demand and exceeding the threshold, and wherein performing the push-based distribution incurs a second amount of delay, that is less than the first amount of delay, based on the source PoP forwarding the particular stream segment to the second distribution PoP before the particular stream segment is requested by the second distribution PoP. 
(Canceled) 
(Canceled)
(Previously Presented) The method of claim 7, wherein performing the push-based distribution comprises receiving data for the particular stream segment from the encoder at the source PoP, and redistributing the data as the data is received from the source PoP to the second distribution PoP.
(Previously Presented) The method of claim 7 further comprising pushing data for the particular stream segment and subsequent segments of the stream to the second distribution PoP for a specific amount of time or a specific number of segments. 
(Previously Presented) The method of claim 11 further comprising changing from the push-based distribution to the pull-based distribution for the second distribution PoP in response to the second demand becoming less than the threshold after the specific amount of time or the specific number of segments.
(Previously Presented) The method of claim 7, wherein each PoP of the plurality of distribution PoPs comprises one or more streaming servers redistributing the stream to requesting client devices. 
(Previously Presented) The method of claim 7 further comprising redistributing the stream from the second distribution PoP with less delay to requesting client devices than from the first distribution PoP based on the push-based distribution prepopulating a cache of the second distribution PoP with the stream, and the pull-based distribution causing the first distribution PoP to retrieve the stream in response to a request received from a client device. 
15. – 22. (Canceled)
	(Previously Presented) A device comprising:
	one or more processors configured to:
		receive a stream from an encoder; 
	monitor first demand from a first distribution point-of-presence (“PoP”) of a distributed platform, wherein monitoring the first demand comprises determining an initial request from the first distribution PoP for a first segment of the stream and a first number of additional requests from the first distribution PoP for the first segment that arrive prior to providing the first segment to the first distribution PoP in response to the initial request for the first segment;
	monitor different second demand from a different second distribution PoP of the distributed platform, wherein monitoring the second demand comprises determining an initial request from the second distribution PoP for a second segment of the stream and a second number of additional requests from the second distribution PoP for the second segment that arrive prior to providing the second segment to the second distribution PoP in response to the initial request for the second segment; and

	perform a pull-based distribution of the stream to the first distribution PoP based on the first number of additional requests for the first segment from the first distribution PoP that arrive prior to providing the first segment to the first distribution PoP being less than a threshold, and wherein performing the pull-based distribution comprises delaying distribution of a stream segment to the first distribution PoP until the first distribution PoP issues a request for the stream segment; and
	perform a push-based distribution of the stream to the second distribution PoP based on the second number of additional requests for the second segment from the second distribution PoP that arrive prior to the source PoP providing the second segment to the second distribution PoP being greater than the first demand and exceeding the threshold, and wherein performing the push-based distribution comprises forwarding data for the stream segment to the second distribution PoP prior to receiving a request for the stream segment from the second distribution PoP.   
(Canceled)
(Canceled)
(Previously Presented) The method of claim 7 further comprising redistributing the particular stream segment from at least the first distribution PoP and the second distribution PoP with the second distribution PoP redistributing the particular stream segment before the first distribution PoP.
(Canceled)
(Canceled)
(Canceled)
(New) A system comprising:
	a first distribution point-of-presence (“PoP”);

	a source PoP configured to:
	receive a stream from an encoder;
	monitor first demand from the first distribution PoP, wherein monitoring the first demand comprises determining an initial request from the first distribution PoP for a first segment of the stream and a first number of additional requests from the first distribution PoP for the first segment that arrive prior to the source PoP providing the first segment to the first distribution PoP in response to the initial request for the first segment;
	monitor different second demand from the second distribution PoP, wherein monitoring the second demand comprises determining an initial request from the second distribution PoP for a second segment of the stream and a second number of additional requests from the second distribution PoP for the second segment that arrive prior to the source PoP providing the second segment to the second distribution PoP in response to the initial request for the second segment; and
	perform different pull and push based distributions of the stream to the first distribution PoP and the second distribution PoP during a common time interval based on a difference between the first demand and the second demand, wherein performing the different distributions comprises:
	performing a pull-based distribution of the stream to the first distribution PoP based on the first number of additional requests for the first segment from the first distribution PoP that arrive prior to the source PoP providing the first segment to the first distribution PoP being less than a threshold, and wherein performing the pull-based distribution incurs a first amount of delay based on the source PoP providing a particular stream segment to the first distribution PoP in response to a request for the particular stream segment from the first distribution PoP; and
	performing a push-based distribution of the stream to the second distribution PoP based on the second number of additional requests for the second segment from the second 

Please cancel claims 1-6, 8-9, 15-22, 24, 25, 27-29. 

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claims (7, 23, 30) the instant claims require receiving a stream from an encoder at a source point-of-presence (“PoP”) of a distributed platform, monitoring, at the source PoP, first demand from a first distribution PoP of a plurality of distribution PoPs of the distributed platform monitoring, at the source PoP, different second demand from a different second distribution PoP of the plurality of distribution PoPs performing different pull and push based distributions of the stream from the source PoP to the first distribution PoP and the second distribution PoP during a common time interval based on a difference between the first demand and the second demand, performing a pull-based distribution of the stream to the first distribution PoP based on the first number of additional requests for the first segment from the first distribution PoP that arrive prior to the source PoP providing the first segment to the first distribution PoP being less than a threshold, and wherein performing the pull-based distribution incurs a first amount of delay based on the source PoP providing a particular stream segment to the first distribution PoP in response to a request for the particular stream segment from the first distribution PoP, and performing a push-based distribution of the stream to the second distribution PoP based on the second number of additional requests for the second segment from the second distribution PoP that arrive prior to the source PoP providing the second segment to the second distribution PoP being greater than the first demand and exceeding the threshold, and wherein performing the push based distribution incurs a second amount of delay, that is less than  (“Menon”, US 20020152318 A1) teaches monitoring first and second demand from plurality of distribution PoPs of the distributed platform, performing different pull and push based distribution of the stream from the source to the first and second distribution PoP, but does not provide receiving a stream from an encoder at a source PoP of a distributed platform, and incurs a first amount and second amount of delays based on the source PoP. (“Zuckerman”, US 20100094964 A1) teaches receiving a stream from encoder, but does not provide monitoring different demands from plurality of distributed points and perform pull or push based on the monitored demands. (“Guan”, Push or Pull) teaches incurs a first amount of delay and second amount of delay, but does not provide for monitoring different demands from plurality of distributed points and perform pull or push based on the monitored demands. Thus, no other prior art of record fairly teaches or suggests the instant claim, as a whole.
Claims 10-14, and 26 include the above-described allowable subject matter for being dependent on independent claim(s) (7, 23, and 30)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FADI HAJ SAID/Examiner, Art Unit 2444                                                                                                                                                                                                        

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444